Citation Nr: 1202650	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	John V. Garaffa


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is seeking entitlement to service connection for degenerative joint disease of the lumbar spine.  In March 2010, the Board remanded this claim to afford the Veteran a VA examination and to obtain a medical opinion.  In the March 2010 Remand, the examiner was instructed to review all records, including the Veteran's account of chronic back pain during and after service and offer comments and an opinion whether it was at least as likely as not that the Veteran's degenerative joint disease of the lumbar spine had its onset during service, is in any other way causally related to service or is caused by or aggravated by any of his service-connected disabilities.  The examiner was specifically informed to consider the Veteran's statements regarding the occurrence and aggravation of the disorder, in addition to his statements regarding the continuity of symptomatology.

The examiner opined that the Veteran's lumbar disorder was less likely as not caused by or a result of an injury in service because the Veteran was seen one time for his low back, which had been resolved and there was no evidence of chronicity of the disorder in service treatment records or after active duty.  See May 2011 VA examination.  This examination is inadequate for several reasons.  

First, the examiner did not provide an opinion as to whether the Veteran's lumbar disorder was caused by or aggravated by any of his service-connected disabilities.  Second, the examiner did not indicate that the Veteran's lay statements were considered.  By stating that the Veteran was seen one time for back [pain] which was resolved, the examiner completely ignores the history of back pain provided by the Veteran.  

The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).

Accordingly, the case is REMANDED for the following actions:

1. Update the claims folder with all available VA records dated from April 29, 2011 forward.

2.  Obtain an addendum to the May 2011 VA examination.  Give the examiner a copy of the March 2010 Remand and this Remand.  If required by the examiner, provide the Veteran with a new VA examination.  

The examiner is asked to review all pertinent records associated with the claims file, specifically including the 1996 x-rays, and the Veteran's written and verbal accounts of his back history, including his account of chronic pain, and offer comments and an opinion addressing whether it is at least as likely as not (i.e. probability of 50 percent), that the Veteran's degenerative disease of the lumbar spine had its onset during service, is in any other way causally related to his active service OR is caused by or aggravated by any of the Veteran's service-connected disabilities.

In providing this opinion, the examiner must consider the Veteran's statements regarding the occurrence and aggravation of the disorder, in addition to his statements regarding the continuity of symptomatology.  The examiner may comment of whether the medical chronology and history provided by the Veteran makes sense from a medical point of view and whether his statements regarding his disability and its history are medically plausible.  Reasons must be provided for the basis of his or her opinion.   Please comment on the work injury reported on page 3 of the May 2011 opinion, and reconcile the Veteran's history with the current diagnoses.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

4.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



